

116 S1210 IS: Volunteer Responder Incentive Protection Act of 2019
U.S. Senate
2019-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1210IN THE SENATE OF THE UNITED STATESApril 11, 2019Ms. Collins (for herself, Mr. Cardin, Mr. Schumer, Mr. Blumenthal, Ms. Klobuchar, Mr. Merkley, Mr. Durbin, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to increase and make permanent the exclusion for
			 benefits provided to volunteer firefighters and emergency medical
			 responders.
	
 1.Short titleThis Act may be cited as the Volunteer Responder Incentive Protection Act of 2019. 2.Benefits provided to volunteer firefighters and emergency medical responders (a)Increase in dollar limitation on qualified paymentsSubparagraph (B) of section 139B(c)(2) of the Internal Revenue Code of 1986 is amended by striking $30 and inserting $50.
 (b)Reimplementing and making permanent benefitsSection 139B of the Internal Revenue Code of 1986 is amended by striking subsection (d). (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2019.